DETAILED CORRESPONDENCE
Summary
This is the initial Office Action based on the Health & Life Co., Ltd., application filed with the Office on 21 November 2018.

Claims 1-22 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to a patent application (TW 106146172) filed in Taiwan on 28 December 2017. Therefore, the present claims have an effective filing date of 28 December 2017.  

Drawings
The present drawings are acceptable without objection.

Claim Interpretation
Present claims 18-22 are currently drawn to an apparatus, which include recited limitations that define the intended use of the claimed apparatus.  It has held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990). 
The United State Court of Appeals for the Federal Circuit has held that a statement of intended use in an apparatus claim cannot distinguish over a prior art apparatus that discloses all the recited structural limitations and is capable of performing the recited function. See In re Schreiber, 128 F.3d 1473, 1477 [44 USPQ2d 1429] (Fed. Cir. 1997). It has also been noted that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 [65 USPQ2d 1961] (Fed. Cir. 2003).  Although “[s]uch statements often … appear in the claim's preamble,” a statement of intended use or purpose can See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973); Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Sinex, 309 F.2d 488, 135 USPQ 302 (CCPA 1962).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Petisce (WO 2012/012135 A2; hereinafter, “Petisce”).

[a]n analyte measuring device adapted to measure an analyte in a blood sample”).  Petisce teaches an amperometric sensor 9 operates according to an amperometric measurement principle, where the working electrode 12 is held at a positive potential relative to the reference electrode/counter 16 ([0125]; which reads upon, “an electrode unit to be in contact with the blood sample”).  Petisce further teaches the electrode attached to a potentiostat 22 ([0130]; which reads on “a sensor connected to said electrode unit”).  Additionally, Petisce teaches processor that uses algorithms in the form of either computer program code where the processor is a microprocessor or transistor circuit networks where the processor is an application-specific integrated circuit (ASIC) or other specialized processing device to determine the amount of analyte in a substance, such as the amount of glucose in blood ([0134]; which reads upon “a processor connected to said electrode unit and said sensor”).  The further recited limitations of instant claim 18 detail the intended use of the recited structural elements.  The method step taught by Petisce include a first signal, a measuring an impedance value, and calculating and applying a correction factor to be used for adjustment of the analyte concentration (claims 14, 20 and 21) provide evidence that electrochemical sensor taught by Petisce is fully capable of performing the claimed intended usage recited in claim 18.



Regarding other limitations recited by instant claims 20 and 22, Petisce teaches an amperometric sensor 9 operates according to an amperometric measurement principle, where the working electrode 12 is held at a positive potential relative to the reference electrode/counter 16 ([0125]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petisce in view of a US Patent Application Publication to Kasielke et al. (US 2006/0108236 A1; hereinafter, “Kasielke”).

Regarding claim 1, Petisce discloses method includes providing an analyte sensor with a first signal generated for determining an analyte concentration and a second signal providing a correction factor for the analyte concentration ([0016]) which utilizes a processor for signal processing ([0133]; which reads upon the claimed, “[a] method for measuring an analyte in a blood sample, to be implemented by an analyte measuring device”).  Petisce teaches the sensor operates according to an amperometric measurement principle, where a working electrode 12 is held at a positive potential relative to the reference electrode/counter 16,  which produces an electrical current that is directly proportional to a blood glucose concentration ([0126]-[0127]; which reads on “applying, by the analyte measuring device, a first voltage signal on the blood sample so as to obtain a preliminary value regarding the analyte in the blood sample based on a measured physical quantity resulting from application of the first voltage signal”).  Further, Petisce teaches that two or more electrodes can be positioned on opposite sides of a column of blood or in the path of a flowing channel of blood, wherein an oscillator applies an alternating voltage to two electrodes and the resulting voltage drop across the sample positioned between the two electrodes is measured and converted to a signal that is proportional to the conductivity or reciprocal impedance of the sample and can be correlated to applying, by the analyte measuring device on the blood sample, a second voltage signal that includes N number of cycles of a pulse and that has a voltage value alternating between high and low levels” and “measuring, by the analyte measuring device, a physical quantity resulting from application of the second voltage signal on the blood sample at a time point in one of the cycles of the pulse of the second voltage signal so as to generate a calibration value based on the physical quantity measured at the time point”).  Additionally, Petisce teaches the second signal is correlated to a hematocrit value using a calibration curve, and using the signal to calculate a correction factor for adjusting a measured analyte concentration value ([0142]; which reads upon “calibration, by the analyte measuring device based on the calibration value, the preliminary value of the analyte in the blood sample so as to obtain a calibrated value of the analyte in the blood sample which serves as a result of measurement of the analyte”).
Petisce does not explicitly recite that the N number of cycles is an integer not smaller than two.
However, Kasielke discloses a biosensor method for electrochemical determination of a concentration, where an AC-voltage is applied generally simultaneously with the DC-voltage and the resulting AC-current is measured generally simultaneously, i.e. there is an at least partial overlap of the measurement periods during which the DC- and AC-current measurements are performed ([0047]), wherein AC-voltage in the frequency range between about 2 kHz and about 10 kHz is applied to the electrodes ([0019]) and voltage is applied 
At the time of the filing the present application, it would have been obvious to one of ordinary skill in the art to incorporate the method as taught by Kasielke into the method steps disclosed by Petisce as the Kasielke teaches specifics of using an AC voltage to achieve a correction for at least hematocrit, which is the goal of the method taught by Petisce.

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant claim 2 recites measuring a physical quantity at a time point a K-th one of the cycles of the pulse of the second voltage signal, which was not found to be taught, suggested, or otherwise obvious.  Claims 3-9 are each ultimately dependent upon claim 2, and are allowable.  Instant claim 10 recites measuring, by the analyte measuring device, the physical quantity at the time point in each of P number of cycles selected from the N number of cycles of the pulse of the second voltage signal, which was not found to be taught, suggested, or otherwise obvious.  Claims 11-17 are each ultimately dependent upon claim 10, and also recite allowable subject matter.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
18 March 2021